Order entered February 4, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00429-CR

                                NATISHA MORGAN, Appellant

                                                 V.

                                THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F-1271566-K

                                             ORDER
       The Court GRANTS appellant’s January 30, 2015 motion to supplement the record. We

ORDER the Dallas County District Clerk to file, within FIFTEEN DAYS of the date of this

order, a supplemental clerk’s record containing a copy of appellant’s pro se notice of appeal that

bears the April 7, 2014 file-stamp from this Court and the August 20, 2014 file-stamp of the

Dallas County District Clerk.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Felicia

Pitre, Dallas County District Clerk, and to counsel for all parties.

                                                        /s/   LANA MYERS
                                                              JUSTICE